Citation Nr: 1011272	
Decision Date: 03/25/10    Archive Date: 04/07/10	

DOCKET NO.  04-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for pleural effusion 
requiring thoracotomy, decortication, and chest tube 
placement, claimed as lung surgery secondary to a connective 
tissue disorder, specifically, rheumatoid disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in July 2007, at 
which time it was remanded for additional development.  The 
remand requests have been substantially complied with, and 
the case has been returned for appellate review.


FINDING OF FACT

Rheumatoid disease resulting in pleural effusion requiring 
thoracotomy, decortication, and chest tube placement is not 
shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the Veteran's period of active military service. 


CONCLUSION OF LAW

Rheumatoid disease resulting in pleural effusion requiring 
thoracotomy, decortication, and chest tube placement was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered at the time of 
a hearing before the undersigned Veterans Law Judge in May 
2007, as well as service treatment records, VA and private 
treatment records and examination reports, and various 
statements by the Veteran's colleagues and spouse.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for pleural 
effusion requiring thoracotomy, decortication, and chest tube 
placement.  In pertinent part, it is contended that the 
recurrent pleural effusion for which the Veteran underwent 
thoracotomy and decortication with chest tube placement in 
March 2002 had its origin during his period or periods of 
active military service, at which time the Veteran received 
treatment for a connective tissue/rheumatoid disease process, 
as evidenced by various laboratory studies conducted at that 
time.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection is also possible for any disease diagnosed after 
discharge from service, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury during service; and (3) a nexus between the 
claimed inservice disease or injury and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Alternatively, service connection may be awarded for 
a "chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the present case, a review of service treatment records 
discloses that, on a number of occasions in service, the 
Veteran received treatment for what was variously described 
as atypical pneumonia, pleurisy, or viral syndrome/upper 
respiratory infections, as well as costochondritis, 
arthritis, and "migrating polyarthralgias."  From October 
1994 to April 1995, tests for antinuclear antibodies (ANA) 
and rheumatoid factor (RH) were for the most part negative, 
although on October 17, 1994, tests of ANA and ANA titer were 
described as "positive."  At service separation examination 
in February 1996, the Veteran received a diagnosis of 
nonspecific large and small joint arthritis (some aspects of 
which are already service connected), but no evidence of 
connective tissue/rheumatoid disease or any respiratory 
disorder was noted at that time.

At the time of a VA general medical examination in September 
1996, the Veteran stated that he had been in good health 
until approximately 1990, at which time he began to note the 
gradual onset of pain in his joints.  Reportedly, the Veteran 
first noted problems in his shoulders, followed by his hips, 
feet, hands, fingers, jaw, and elbow.  According to the 
Veteran, over the past five to six years, his pain had 
gradually increased in severity.  Also noted was that the 
Veteran had apparently been told at one point in service that 
he had been evaluated for lupus and/or rheumatoid factor, 
which subsequently returned to normal.  On physical 
examination, the Veteran's lungs were clear to percussion and 
auscultation.  ANA and RH factor tests reported as part of 
the Veteran's VA general medical examination were described 
as "negative."

Treatment records from a naval hospital dated in January and 
February 2002 show treatment at that time for pneumonia.  
Records dated in February 2002 reveal that the Veteran was 
seen at that time for treatment of what was described as a 
left pleural effusion.  The Veteran was subsequently 
transferred to a private medical facility, at which time it 
was noted that he had experienced the onset of mild shortness 
of breath approximately one month prior to admission.  
Reportedly, this was accompanied by some left-sided pleuritic 
pain, which was actually the dominant symptom.  According to 
the Veteran, his symptoms had progressed over the past month 
despite a course of antibiotics.  When his symptoms 
continued, the Veteran presented to the local naval hospital, 
where a follow-up chest film showed a more significant, free-
flowing left-sided pleural effusion.  The Veteran 
subsequently underwent an ultrasound-guided thoracentesis 
prior to admission.  The results of that procedure showed a 
pleural fluid with a pH of 7.0, a lymphocyte predominant 
cellular mix, negative gram stain, negative culture, and 
negative AFB and fungal studies, consistent with an 
inflammatory process.  The Veteran was given nonsteroidal 
anti-inflammatory medication, with the result that his 
pleuritic pain improved.  However, the effusion did 
accumulate again to some extent.  Noted at the time was that 
cytology of the Veteran's pleural fluid was negative.  Other 
laboratory studies performed included a CRP which was 22, and 
ESR which was 50, and a rheumatoid factor which was positive, 
with a ratio of 1 to 8.  Also noted was a negative ANA, 
negative C-ANCA, and negative P-ANCA.  Accordingly, at 
discharge, it was decided that the best course of action 
would be to treat the Veteran as an outpatient with 
nonsteroidal anti-inflammatory medication, and to follow his 
effusion over the next few weeks.  The pertinent diagnoses 
noted at the time of discharge were inflammatory left pleural 
effusion; and positive rheumatoid factor.

Private records of hospitalization dated in March 2002 reveal 
that the Veteran was rehospitalized at that time for what was 
described as recurrent left pleural effusion.  At the time of 
admission, it was noted that the Veteran had been discharged 
from the hospital approximately two weeks earlier after being 
admitted for evaluation of a left pleural effusion.  However, 
on March 11, 2002, the Veteran had reported to his primary 
care physician at the local naval hospital that he continued 
to experience spiking fevers, and that his pleuritic pain had 
worsened.  Reportedly, radiographic studies of the Veteran's 
chest showed a worsening pleural effusion, with tracking into 
the fissures suspicious for loculation.  During 
hospitalization, the Veteran underwent a thoracotomy with 
decortication and chest tube placement.  After a few days, 
the chest tubes were removed, and the Veteran's recovery from 
the procedure was largely uncomplicated.  The composition of 
the pleural fluid was such that the "differential was high 
for bacterial or rheumatoid as his cultures had been on 
previous occasions and also from the thoracotomy were 
completely negative."  Accordingly, there was a strong 
suspicion, at least initially, of a rheumatoid process, 
inasmuch as the Veteran did have a moderately elevated 
rheumatoid factor.  However, he had no other stigmata of 
rheumatoid disease.  The pertinent diagnosis noted at the 
time of discharge was empyema.

In correspondence of mid-March 2003, one of the Veteran's 
private physicians wrote that the Veteran had been bothered 
by pain secondary to an unspecified inflammatory process that 
had involved his lung, for which the Veteran had undergone a 
thoracotomy.

VA radiographic studies of the Veteran's hands conducted in 
May 2003 showed no evidence of any fracture, dislocation, or 
arthropathy.  The pertinent diagnosis noted was normal 
bilateral hands.

Private radiographic studies of the Veteran's chest conducted 
in September 2003 showed evidence of a stable pleural 
thickening in the left costophrenic angle.  The Veteran's 
lung fields were clear, and there was no evidence of any 
pneumothorax or pleural effusion.  The pertinent diagnoses 
noted were "negative for acute pulmonary process," and stable 
left basilar pleural thickening.

In correspondence of mid-April 2004, a private rheumatologist 
wrote that he had followed the Veteran since March of 2002 
for rheumatoid arthritis complicated by pleural effusions.  
According to the Veteran's rheumatologist, he had reviewed 
the Veteran's old records, and found evidence going back "to 
at least 1979" of symptoms consistent with early inflammatory 
disease involving not only the Veteran's musculoskeletal 
system, but also his pleura.  In the opinion of the Veteran's 
rheumatologist, his disease dated back "at least to 1979 if 
not before."

In correspondence of August 2004, the same private 
rheumatologist who had provided the April 2004 statement 
indicated that he had been following the Veteran since early 
2002 "after being called in to consult after the Veteran had 
to have surgery for a severe attack of inflammatory 
connective tissue disorder of his left lung."  According to 
the Veteran's physician, as part of his care of the Veteran 
for rheumatoid disease and fibromyalgia, he had reviewed his 
medical records, including "back from when he was on active 
duty in the United States Navy."  Reportedly, from this 
review, the Veteran's physician could clearly see that the 
Veteran's disease had been an ongoing process which began 
manifesting itself in the 1970's with pleuritis.

The Veteran's physician noted that the Veteran had a 
pleuritis attack in 1984, which mirrored that which caused 
his surgery.  While the 1984 episode was resolved without 
surgery, the attending physician was apparently not able to 
give an exact diagnosis of the cause of the Veteran's 
illness.  According to the Veteran's physician, this was 
often the case until a trained specialist was consulted and 
the underlying rheumatoid disease discovered.  

The Veteran's rheumatologist further indicated that, in the 
early part of 1995, the Veteran had been given a series of 
blood tests which revealed his rheumatoid disease.  However, 
no follow up was undertaken.  Reportedly, these tests 
included at least one positive ANA screening, as well as 
several tests which revealed an elevated Rheumatoid Factor 
and Sedimentation Rate.  According to the Veteran's 
physician, he had "little doubt" that, had the Veteran been 
followed by a rheumatologist, as the aforementioned tests 
suggested he should have been, his underlying disease would 
have been diagnosed and treatment begun.

In the opinion of the Veteran's rheumatologist, the 
aforementioned were just a few examples of medical record 
entries showing the progress of the Veteran's disease over an 
almost 30-year period.  In his opinion, all of those events 
were clinically related to the Veteran's inflammatory 
arthritis or connective tissue disease.

Following a review of the Veteran's records in January 2005, 
a VA physician noted that the Veteran had presented with a 
history of what initially appeared like pneumonia three years 
earlier, for which he had unsuccessfully been treated with 
antibiotics.  Reportedly, this later led to the discovery of 
a pleural effusion, requiring drainage by way of a chest tube 
and subsequent open thoracotomy with abrasion of the pleural 
lining.  Thereafter, the Veteran was referred to (the 
aforementioned private) rheumatologist, who reportedly 
diagnosed him with lupus.  The rheumatologist submitted an 
opinion on August 11, 2004, to the effect that the Veteran's 
pulmonary difficulty was secondary to connective tissue 
disorder, as opposed to being related in any way to 
fibromyalgia.  According to the VA physician, he agreed with 
the opinion of the private rheumatologist.  That 
rheumatologist's letter also stated, however, that he 
believed that the Veteran's prior undiagnosed pulmonary 
episodes were early manifestations of his condition, and were 
"undiagnosed and unrecognized."  The VA physician disagreed 
with this statement of the Veteran's private rheumatologist, 
inasmuch as, in service medical records, he found multiple 
entries of serologic testing for connective tissue disorders 
in the 1990's, with a negative testing for dsDNA (which is a 
serological test for lupus), as well as at least two 
negatives on both ANA and rheumatoid factor.  According to 
the VA physician, these tests were performed in 1994 and 
1995, making it clear that the Veteran's military physicians 
were suspicious of these conditions, but that their 
suspicions were unconfirmed by laboratory results.  In the 
opinion of the VA physician, given that these tests were all 
negative in the mid-1990's, it seemed "very unlikely" that 
any of the Veteran's conditions would have been present in 
the mid-1980's or 1970's, and account for the minimum prior 
respiratory symptoms.

In short, the VA physician agreed with the opinion of the 
Veteran's private rheumatologist that the thoracotomy and 
placement of a chest tube were the result of a rheumatologic 
condition.  However, he could see no evidence to lead to the 
conclusion that this rheumatologic condition existed while in 
service.  In fact, negative laboratory results proximal to 
the time of the Veteran's military discharge led the VA 
physician to the conclusion that it was "very unlikely" that 
such a condition could have been clinically apparent 10 to 20 
years prior to the aforementioned negative testing.

In correspondence of mid-June 2005, the same private 
rheumatologist who had submitted the aforementioned 
statements wrote that, in his opinion, the Veteran had 
"rheumatoid arthritis with rheumatoid disease as manifest by 
recurrent pleuritis as far back as the 1970's."  Further 
noted was that there was "no doubt" in his mind that the 
Veteran's disease had begun in the 1970's, with the "initial 
onset of rheumatoid arthritis."  Finally, in the opinion of 
the Veteran's rheumatologist, he suffered from neither 
systemic lupus nor any other systemic vasculitis. 

In correspondence of mid-May 2000, the Veteran's private 
rheumatologist wrote that the Veteran remained under his care 
for chronic rheumatoid disease whose onset "dated back to the 
1970's."

In September 2005, a VA examiner, following a review of the 
Veteran's claims file and an examination of the Veteran, 
wrote that, on examination, he could see no objective 
findings of rheumatoid disease, inasmuch as the joints of the 
Veteran's fingers and hands did not display any nodularity or 
ulnar deviation.  Noted at the time was that prior 
radiographic studies of the hands, feet, elbows, and 
shoulders performed for a May 2003 VA examination were all 
normal, with the exception of a possible calcific tendinitis 
of the subscapularis of one of the Veteran's shoulders.  
Moreover, on reviewing the Veteran's service treatment 
records, the VA physician was able to locate only one report 
of rheumatoid factor and antinuclear antibody testing, both 
of which were negative.  Subsequently, in September 1996, 
both rheumatoid factor and ANA were again tested, once again 
with negative results.  While the Veteran's claims folder 
contained a letter from his private rheumatologist dated in 
August 2004, stating unequivocally that the Veteran had 
rheumatoid disease, the VA physician did not have the benefit 
of that rheumatologist's laboratory reports to confirm that 
opinion.  Moreover, according to the VA examiner, this was in 
conflict with the negative results on both the VA computer 
and service treatment records.  According to the VA examiner, 
were additional records from the Veteran's private 
rheumatologist to confirm that the Veteran did, in fact, have 
a positive rheumatoid factor and positive ANA, he would agree 
that the Veteran did have rheumatoid disease, which was an 
inherited condition.  It was, however, the understanding of 
the VA examiner that, in such a situation, a rheumatoid 
factor test should always be positive, while the Veteran 
exhibited "two negatives from prior testing."  Under the 
circumstances, the VA examiner could see no primary evidence 
on which to base a diagnosis of rheumatoid arthritis.  
However, were such evidence to be provided by current testing 
or from other sources, this would change his opinion.

In correspondence of late May 2007, the Veteran's private 
rheumatologist wrote the following:

I am...a rheumatologist with a practice 
in Charleston, South Carolina.  A brief 
background on my qualifications and 
expertise in the field of rheumatology is 
as follows; I attended Hampden-Sydney 
College, and then moved on to earn my MD 
at the Medical University of South 
Carolina in 1970.  I then pursued 
postgraduate training with an Internal 
Medicine Internship and Residency at the 
Medical College of Virginia, followed by 
a Fellowship in Immunology and Connective 
Tissue Diseases.  I continue to regularly 
attend the National Meetings of the 
American Rheumatism Association, the 
South Carolina Rheumatism Society, and 
have participated in the Speakers 
Programs for Pfizer-Serle and Merck.  I 
am a Diplomate in Internal Medicine and 
in Rheumatology of the American Board of 
Medical Examiners, Charter Member and 
Past President of the South Carolina 
Rheumatism Society, and a member of the 
American Rheumatism Association, the 
Dorchester County Medical Society, and 
the South Carolina Medical Association.  
I previously sat on the now defunct Board 
of Directors of the South Carolina 
Arthritis Foundation and held a position 
in the Alumni Association of the MUSC.  
In addition, I have been on the Board of 
Trustees of the Trident Regional Medical 
Center for seven years, and was Chairman 
in 1981, 1987, and 1988.  I have been 
published in five different scientific 
sources, including the Southern Medical 
Journal, the MCV Quarterly Journal, and 
the Journal of Family Practice.  I have 
participated in twenty-seven clinical 
research studies, and I am Board 
Certified in Internal Medicine and 
Rheumatology.

I'm writing this letter on behalf of my 
patient (the Veteran), whom I have been 
treating for the past several years for 
rheumatoid disease.  I first met (the 
Veteran) when I was called in to consult 
on his case after he underwent surgery to 
the left lung due to pleural effusion, 
and testing for the causes of the 
effusion including cancer and 
tuberculosis proved to be negative.  The 
procedure performed on (the Veteran) 
required drainage of the lung using a 
chest tube and subsequent open 
thoracotomy with abrasion to the pleural 
lining.  After the initial consult and 
further testing, I determined that the 
cause of the pleural effusions was 
rheumatoid disease.  In the process of 
collecting information concerning (the 
Veteran's) medical history, I have 
reviewed his medical record that covered 
his active duty naval service from July 
1976 to July 1996.  From these records, I 
have been able to determine without a 
doubt that this disease began to manifest 
itself in the late 1970's.  The following 
are key points in my determination of 
when the disease first manifested:

(The Veteran's) induction physical 
indicates that he entered the Navy 
as a healthy young adult male.  
Subsequent annual physicals 
conducted over the course of his 
career including his retirement 
physical indicate that he later 
developed and complained of 
arthritic pain.  This shows the 
development and progression of the 
disease occurred after his entry 
into and before his retirement from 
the Navy.

Beginning in the late 1970's and 
throughout the remainder of his 
career, (the Veteran) was seen for a 
great number of upper respiratory 
infections.  Rheumatoid disease is 
an autoimmune disease that causes 
inflammation of the joints and other 
organs of the body, and predisposes 
patients to common infections, such 
as upper respiratory and urinary 
tract infections.

In 1984, (the Veteran) had an 
incident of pleural effusion the 
cause of which was never diagnosed.  
He was treated for pneumonia and 
chest pain without relief and was 
tested for a number of other 
ailments, which were all negative.  
After several weeks the pleural 
effusion and associated chest pains 
then self resolved and the cause was 
never definitely determined.  This 
incident mirrored the symptoms and 
treatment (the Veteran) experienced 
in 2002 prior to the invasive 
procedures that relieved the 
effusion.

In 1989, (the Veteran) underwent 
arthroscopic surgery of the right 
knee.  Initially it was believed 
that he was suffering from a torn 
meniscus, during the surgery it was 
discovered that the meniscus was 
intact but the synovium that lines 
the patella was extremely inflamed.  
The surgeon removed the inflamed 
tissue but no pathology report is 
available.  This incident further 
indicated the existence of 
rheumatoid disease because during 
flares, joints frequently become 
red, swollen, painful, and tender.  
This occurs because the lining 
tissue of the joint (synovium) 
becomes inflamed, resulting in the 
production of excessive joint fluid 
(synovial fluid).  The synovium also 
thickens with inflammation 
(synovitis).

A number of other entries relating 
to or suspicious of 
autoimmune/rheumatologic diseases 
(such as bursitis, tendinitis, and 
painful joints) were noted but 
evaded proper diagnosis before (the 
Veteran's) retirement in 1996.  This 
in no way reflects on the medical 
care (the Veteran) was given but in 
the difficulty diagnosing this 
disease can be for a practitioner 
who does not specialize in the 
field.  In 1995, (the Veteran) was 
being seen by a rheumatologist who 
suspected possible rheumatoid 
disease but further diagnosis and 
treatment were deferred until the 
testing and treatment of a herniated 
cervical disc (the Veteran) was 
suffering from at the time was 
complete.  Unfortunately, (the 
Veteran) retired before the 
rheumatologic evaluation was 
complete.  Had this evaluation been 
completed, I have no doubt that (the 
Veteran's) underlying rheumatoid 
disease would have been discovered 
and treatment begun.

In regards to the origin of the disease, 
the cause of rheumatoid diseases is 
unknown.  Although infectious agents such 
as viruses, bacteria, and fungi are 
suspected, none has been proven as the 
definitive cause.  It is also suspected 
that certain infections or factors in the 
environment might trigger the immune 
system to attack the body's own tissues, 
resulting in inflammation in various 
organs of the body such as the lungs.  
The exact cause of rheumatoid disease 
continues to be a very active area of 
medical research.  However, the origin of 
this disease has so far remained elusive.  
While some scientists believe that the 
tendency to develop rheumatoid disease 
may be genetically inherited, this theory 
has not proved to be an absolute truth, 
as many individuals who develop the 
disease have no family history of it.

As far as (the VA examiner's) concern 
over previously negative blood test 
results, some people have rheumatoid 
disease and have a normal level of RF 
(Rheumatoid Factor).  The RF test must 
often be repeated later (sometimes over 
years) if rheumatoid disease is suspected 
and the RF level was normal in an initial 
test.  The absence of an elevated RF 
level most certainly does not exclude a 
diagnosis of rheumatoid disease.  
Approximately 20 percent of all people 
with rheumatoid disease will have a 
negative rheumatoid factor test, and some 
people who do not have the disease will 
test positive.  There (are) other 
serological indicators such as sedentary 
rate (which indicates an inflammatory 
condition) that can and must be taken 
into account when considering the 
diagnosis of rheumatoid disease.  (The VA 
examiner) also bases his opinion on the 
negative results of serological testing 
for ANA and dsDNA...these tests are 
normally conducted when lupus is 
suspected.  (The Veteran) has never been 
diagnosed as having lupus by me or anyone 
else.  While ANA can be found in the 
blood of people suffering from other 
malities, the rate of incidence for 
rheumatoid disease is only 25-30 percent, 
and, therefore, cannot be a definitive 
measure for excluding a diagnosis of 
rheumatoid disease.

Let me again make it clear that (the 
Veteran's) condition is not a result of 
his persistent fibromyalgia, nor have I 
ever determined that he has lupus, as 
(the VA examiner) stated in his January 
19, 2005 evaluation report.  (The 
Veteran's) condition is a result of 
rheumatoid disease which I have no doubt 
has existed since the late 1970's. 

In an attempt to clarify the exact nature and etiology of the 
Veteran's rheumatoid disease, the Board, in June 2009, sought 
the opinion of two independent medical experts, specifically, 
in the fields of rheumatology and pulmonary medicine.

In mid-September 2009, the independent expert in the field of 
pulmonary medicine (identified as the Chief of Medicine, 
University of Texas Southwestern University Hospital, James 
M. Collins Professor in Biomedical Research, and Professor 
and Vice Chairman, Department of Internal Medicine) wrote the 
following:

I am a physician board certified in 
Internal Medicine, Pulmonary Diseases, 
and Critical Care Medicine.  I frequently 
care for patients with a variety of 
collagen vascular diseases and am quite 
familiar with the diagnosis and 
management of these processes.  I also 
have extensive experience in the 
evaluation of pleural disease.  I have 
been asked to review (the Veteran's) 
extensive records from the 1970's to 
present regarding the etiology of his 
pleural effusion.  I have been 
specifically requested to answer (a 
question) regarding the pleural effusion 
in 2002.

I believe the effusion in 2002 was most 
likely a classic rheumatoid pleural 
effusion.  (The Veteran) initially 
presented on January 15, 2002 to "SMC-ER" 
with cough and pleuritic pain.  He was 
diagnosed with left sided pneumonia and 
given an antibiotic for 10 days (Biaxin).  
He was seen several times over the next 
month with intermittent chest pain.  
Evidently, on February 10, 2002, he again 
presented to the Summerville ER with 
chest pain.  A clinic note on February 
12, 2002 notes that (the Veteran) had a 
normal EKG, V/Q lung scan, and a normal 
CBC.  It does apparently state that the 
patient had positive blood cultures-"BC-
GBC in clusters."  How many cultures were 
positive, and what the ultimate 
speciation of the gram positive cocci 
were is not found elsewhere in the chart.  
He was then given another 10-day course 
of antibiotics (Levaquin).  On February 
12, 2002, he was again seen in clinic, 
noted to be febrile, and had an enlarging 
left pleural effusion on chest X-ray.  On 
February 23, 2002, he was admitted to a 
local hospital for a CT scan and 
thoracentesis.  According to the chart, 
900cc of fluid were removed; the 
chemistries are not mentioned when the 
patient is seen one week post discharge 
on March 6, 2002.  Of note the patient 
was not on antibiotics, suggesting that 
the clinical impression was that his 
effusion was non-infectious.  Indeed, he 
was felt to have an "inflammatory" 
effusion and was discharged home on 
nonsteroidals.  The patient however 
continued to complain of chest pain, 
myalgias, (and) fatigue, as well as low 
grade temperatures at home.

(The Veteran) was readmitted with 
continued pain, fever, malaise, and an 
enlarging and now loculated left pleural 
effusion on March 11, 2002.  He was not 
on antibiotics at the time.  In the 
record, his pleural fluid is referred to 
as a "low Ph, low glucose" effusion and 
the patient subsequently underwent VATS 
thoracotomy and chest tube placement.  
Subsequent to this, he was placed on 
immunosuppressant therapy for his 
rheumatoid arthritis.

The usual characteristics of a rheumatoid 
effusion are:  (a) a unilateral effusion 
in a patient with rheumatoid arthritis, 
(b) low pleural pH and very low pleural 
glucose which can easily be confused with 
a bacterial empyema and (c) no evidence 
of infection to explain these findings.  
I might add a fourth which is what the 
pleura looks like at the time of surgery-
empyemas produce characteristic "chicken 
fat" in the pleural space.  This clearly 
was not present, his cultures were 
negative, and the clinical impression of 
all who treated him at the time was that 
this effusion was related to a collegian 
vascular disease.  Thus in all 
probability the pleural effusion in 2002 
was due to rheumatoid arthritis in (the 
Veteran). 

In late September 2009, the independent medical expert in the 
field of rheumatic diseases wrote the following:

I am currently Associate Professor and 
Chief, Rheumatic Diseases Division, 
University of Texas Southwestern Medical 
Center, and Chief of Service for 
Rheumatology at the University Hospital 
of the University of Texas Southwestern, 
and Parkland Health Hospital System, 
serving Dallas County, Texas.  I am Board 
Certified in Internal Medicine and 
Rheumatology.  My inpatient and 
outpatient consultative practice includes 
many patients with rheumatoid arthritis, 
systemic lupus erythematosus, and 
fibromyalgia, as well as other, sometimes 
unclassifiable, autoimmune disorders.  I 
have also published over 50 research 
articles, reviews, and textbook chapters 
relating to human immunology and 
rheumatology, including the prevalence of 
autoantibodies in the general population 
and incomplete or atypical forms of 
classical autoimmune diseases.

I have been asked to offer an opinion as 
to the likelihood that (the Veteran's) 
currently diagnosed rheumatoid disease 
(manifested as a sterile pleural 
effusion) represents a continuation of 
rheumatoid arthritis/disease that began 
during his active military service or 
within the year following discharge.  
After reviewing the entire case file and 
Service Medical Records, I believe this 
is highly unlikely.

Rheumatoid arthritis (RA) is a systemic 
autoimmune disease that primarily affects 
the joints, but can affect many organ 
systems, including the lungs.  Like most 
autoimmune diseases, it affects women 
more commonly than men; it is seen at all 
ages beginning in early adulthood.  The 
cardinal feature is synovitis, a 
condition where the lining of the joint 
becomes inflamed, producing joint 
swelling, tenderness, pain, and decreased 
range of motion.  Untreated, the 
synovitis causes cartilage loss and 
erosions of bone.  This leads to 
classical changes in the appearance of 
the joints.  For example, fingers that 
become subluxed (shifted) or are pulled 
off to one side or the other.  In most 
cases, there are radiographic changes of 
RA present within 1 to 2 years of the 
onset of the disease if not treated with 
aggressive immunosuppression.

The laboratory features of RA include 
markers of inflammation, either an 
elevated erythrocyte sedimentation rate 
(ESR) or C-reactive protein (CRP), a 
normochromic, normocytic anemia, and the 
presence of characteristic 
autoantibodies.  The classical 
autoantibody test in RA is the rheumatoid 
factor, or RF.  This protein is present 
in about 80 percent of patients with 
definite RA.  In general, the level of RF 
tends to correlate with severity of 
disease, including the presence of extra-
articular (non-joint) problems such as 
lung disease.  A major problem with the 
RF test is the fact that it can be seen 
in a large number of other conditions, 
especially chronic infections such as 
hepatitis C, TB, syphilis, etc., as well 
as primary lung and liver diseases.  A 
newer test for RA is the antibody to 
cyclic citrullinated peptide (anti-CCP), 
which is more specific for RA, but is 
also only seen in about 80 percent of 
patients with definite disease.  Finally, 
patients with RA can have other 
autoantibodies, notably the anti-nuclear 
antibody (ANA), which can be seen in up 
to 40 percent of RA patients.  The ANA is 
not specific for any one autoimmune 
disease.  It can be seen at low levels 
(at titer of 1:160 or less) in 5 percent 
of the healthy population.  It can be 
transiently induced by viral infections.

The American Rheumatism Association (now 
the American College of Rheumatology) has 
published criteria for assigning the 
diagnosis of RA to persons with 
arthritis.  They include the presence of 
significant morning stiffness, 
inflammatory arthritis in three or more 
joints observed by a physician, arthritis 
of the hands observed by a physician, 
symmetric arthritis observed by a 
physician, characteristic skin nodules, 
the presence of a significantly elevated 
rheumatoid factor, and the presence of 
characteristic changes on X-rays.  The 
presence of four of these findings must 
be present.  While these criteria were 
meant for clinical research purposes, 
they do describe the vast majority of 
patients seen in practice.

Lung involvement in RA can take several 
forms, including inflammation of the 
pleura (lining).  This can result in 
chest pain and shortness of breath, as 
well as the production of a plural 
effusion (fluid).  As noted by the 
Pulmonary Consultant, the pleural 
effusion suffered by the appellant in 
February 2002 had the characteristics of 
a rheumatoid effusion (e.g., low pH, low 
glucose, numerous lymphocytes) and was 
sterile.  The absence of a rheumatoid 
pleural effusion without preceding 
rheumatoid arthritis would be rare, but 
not impossible.

While I agree with the appellant's 
private rheumatologist that RA can 
sometimes be difficult to diagnose, 
particularly early and mild cases, I base 
my opinion...on the repeated physical 
exams performed and laboratory data 
obtained by several physicians and 
medical corpsmen over the appellant's 20-
year service and subsequent care.  In 
many cases, autoimmune disorders such as 
RA or systemic lupus erythematosus were 
entertained as explanations for 
complaints of joint pain or chest pain.  
In each case, the Service Medical Record 
or VA documentation notes no swelling, 
tenderness, or abnormality of any joint 
except his knees, and his previously 
fractured ankle.  Even his private 
rheumatologist described a normal joint 
exam (except for the left knee which had 
recently been operated on) when he saw 
the Veteran initially during his 2002 
hospitalization.  At no point would the 
Veteran meet criteria for RA outlined 
above.

Throughout the service records, I found 
several instances where the appellant was 
tested for RF and/or ANA.  In all cases, 
the RF values in the primary reports were 
negative.  I was unable to find the cases 
of positive RF alluded to in 
correspondence.  In [one] case 
(October 23, 1994), the ANA was positive 
at a low titer (1:160).  Subsequent 
testing was negative.  Repeated 
radiographs of his hands failed to reveal 
any changes consistent with RA.  The only 
positive findings in the peripheral 
skeleton were mild degenerative joint 
disease of the knees, the old ankle 
fracture, and calcific tendinitis of the 
shoulders.

(The Veteran's) record indicates an 
evaluation for chest pain in August 1979.  
The diagnosis of pleurisy was 
entertained.  The chest X-ray was normal 
and the pain was noted to be reproduced 
with pressure on the chest wall 
consistent with costochondritis.  Then in 
1984, he was ill for several weeks with a 
febrile illness that included abdominal, 
flank, and chest pain, and an elevated 
white blood count.  This illness resolved 
after receiving antibiotics.  A sputum 
sample showed white blood cells and both 
many gram positive cocci in pairs and 
chains as well as other oral bacteria.  
This was felt to be consistent with an 
airway infection.  One notation in the 
record indicates a possible small pleural 
effusion, but this was not commented on 
in the official chest X-ray report.

(The Veteran) did seek care during active 
duty for a number of joint complaints 
felt to be bursitis or tendinitis.  The 
history and physicals taken at the time 
seem to be consistent with those 
diagnoses and not anything more 
complicated.  Towards the end of his 
service, however, his complaints of 
widespread joint and muscle pain are 
noted, along with normal examinations.  
These findings are consistent with the 
fibromyalgia that his private 
rheumatologists have confirmed.

I note the finding of "reactive synovium" 
on the operative note of his right-knee 
arthroscopy in 1991.  The surgeons did 
not biopsy this, did not describe it as 
"proliferative" or consistent with RA.  I 
am not able to conclude anything about 
the cause of the synovial changes based 
on this report.  In fact, they could be 
secondary to the mechanical instability 
that led to arthroscopy in the first 
place.

The only consistent, objective finding in 
the medical record is a slightly elevated 
ESR that was obtained from time to time.  
This is a nonspecific test that measures 
inflammation from any cause-from a viral 
infection to cancer.  As such, it does 
not confirm the presence of autoimmune 
disease itself, but could have been the 
result of sinusitis, upper respiratory 
infection, etc.  At the time of his 
discharge (1996) the level had returned 
to near normal (13 versus 10 mm/hr).  He 
was never seen to be anemic, a 
nonspecific marker for longstanding 
systemic inflammation.

In summary, it is my opinion that the 
clinical onset of the disease resulting 
in the pleural effusion in early 2002 did 
not occur during the period of active 
medical service or in the year 
thereafter.  Each of the illnesses or 
conditions that were treated during his 
naval service had other, more plausible 
explanations.  Moreover, clinical and 
laboratory evidence of rheumatic disease 
was sought and not found by navy medical 
personnel at the time and subsequently by 
VA physicians.  The finding of a 
transiently positive ANA at low titer is 
not significant in making any diagnosis 
in this case.  The positive rheumatoid 
factor seen in 2002 is supportive of the 
diagnosis of a rheumatoid pleural 
effusion.  In the absence of other 
stigmata of RA, however, I would caution 
that other causes of RF (such as occult 
hepatitis C infection) should be 
entertained.

Given this opinion...I agree with the 
pulmonary consultant's response...as it 
is phrased.  It is likely that the 
pleural effusion that occurred in 2002 is 
a result of the currently diagnosed 
"rheumatoid disease."  It is just that it 
is my opinion that such disease is of 
recent, not remote, onset.

In evaluating the Veteran's claim, the Board has a duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as a health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that guiding factors in evaluating the probative value 
of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.  Significantly, the Court further 
indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on the claim."  Id.

In the case at hand, the Board does not question the 
competence or professional expertise of the Veteran's private 
rheumatologist, who has offered his opinion that the 
Veteran's rheumatoid disease had its origin during the 
Veteran's period of active military service.  However, the 
weight of the evidence indicates that, while the Veteran 
does, in fact, suffer from a "rheumatoid disease" process, 
that process did not, in fact, have its origin during his 
period of active military service.

In that regard, the Board notes that service connection is 
currently in effect for, among other things, fibromyalgia 
(formerly generalized arthralgia of multiple joints, also 
claimed as rheumatoid arthritis and/or arthritis), as well as 
for arthritis of the left knee.  Moreover, while at the time 
of his service separation examination in February 1996, the 
Veteran received a diagnosis of nonspecific large and small 
joint arthritis (some aspects of which are already service 
connected), no evidence of connective tissue/rheumatoid 
disease or any respiratory disability was noted at that time.  
The earliest clinical indication of the presence of a 
confirmed rheumatoid process is revealed by private records 
dated in 2002, at which time the Veteran was hospitalized on 
two separate occasions for recurrent pleural effusion.  
Significantly, in January 2005, a VA examiner, following a 
review of the Veteran's entire medical record, including an 
August 2004 statement by the Veteran's private 
rheumatologist, indicated that, while he agreed with that 
rheumatologist's opinion that the Veteran's pulmonary 
difficulty was secondary to a connective tissue disorder, and 
not fibromyalgia, he disagreed with the rheumatologist's 
conclusion that the Veteran's prior undiagnosed pulmonary 
episodes were early manifestations of his rheumatoid disease 
process.  On the contrary, the VA examiner, having reviewed 
the Veteran's service treatment records, found multiple 
entries of serologic testing for connective tissue disorders 
in the 1990's, including a negative test for dsDNA, and at 
least two negatives "on both ANA and rheumatoid factor."  
Under the circumstances, while he agreed with the opinion of 
the Veteran's private rheumatologist that his thoracotomy and 
chest tube were the result of a rheumatologic condition, he 
saw no evidence which would lead to the conclusion that this 
condition existed during the Veteran's period of active 
military service.

The Board acknowledges various statements by the Veteran's 
private rheumatologist to the effect that the Veteran's 
rheumatoid disease has "no doubt" existed since the late 
1970's.  However, an independent medical expert in the field 
of rheumatology, who is currently an Associate Professor and 
Chief of the Rheumatic Diseases Division at a major medical 
center, as well as the Chief of Service for Rheumatology at 
the University Hospitals of the University of Texas 
Southwestern, following a review of the Veteran's entire case 
file, including his service treatment records, has offered 
the opinion that it is "highly unlikely" that the Veteran's 
current rheumatoid disease (as manifested by a sterile 
pleural effusion) represents a continuation of rheumatoid 
arthritis/disease which began during his active military 
service or within the first year following service discharge.  
Moreover, a second independent medical expert in the field of 
pulmonary medicine has offered the opinion that the Veteran's 
pleural effusion in 2002 was in all probability due to 
rheumatoid arthritis.

The Board finds the aforementioned opinions of a VA physician 
and two independent medical experts highly probative, because 
those opinions were based upon a full review of the Veteran's 
claims file, including all opinions both pro and con 
regarding the nature and etiology of the Veteran's pleural 
effusion resulting from rheumatoid disease.  See Hernandez-
Toynes v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner, as well as the 
two independent medical experts, provided thorough reasons 
and bases for their medical opinions, and pointed to the 
evidence which supported those opinions.  See Hernandez-
Toynes v. West, supra.  Under the circumstances, the Board 
finds that the probative medical evidence of record 
establishes that the Veteran's rheumatoid disease leading to 
pleural effusion requiring thoracotomy, decortication, and 
chest tube placement did not have its origin during his 
period of active military service.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of the aforementioned pathology.  
However, the Board rejects the Veteran's assertions to the 
extent that he seeks to etiologically relate that pathology 
to his active military service.  The Veteran, as a lay 
person, is not competent to create the requisite causal nexus 
for his rheumatoid disease process leading to pleural 
effusion.  Rather, evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  In this case, such medical evidence 
is plentiful.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's rheumatoid disease process 
leading to pleural effusion with any incident or incidents of 
his period of active military service.  Accordingly, service 
connection for that pathology must be denied.





Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2003, April 2005, September 2006, and August 2007.  In 
that correspondence, VA informed the Veteran that, in order 
to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, 
in that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claim.  Moreover, neither the Veteran nor his representative 
has raise allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed his 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also apprised of how disability ratings and effective 
dates are assigned, if service connection is warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.  
Independent medical expert opinions were also obtained.  The 
medical reports were based on a review of the Veteran's 
claims file and contained adequate reasons and bases to 
support each conclusion reached.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for pleural effusion requiring 
thoracotomy, decortication, and chest tube placement, claimed 
as lung surgery secondary to a connective tissue disorder, 
specifically, rheumatoid disease, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


